t c memo united_states tax_court joseph kuntz iii and syrita e kuntz an incapacitated person joseph kuntz iii guardian and conservator petitioners v commissioner of internal revenue respondent docket no filed date joseph kuntz iii for petitioners john d davis for respondent memorandum findings_of_fact and opinion morrison judge the commissioner of internal revenue the irs issued a notice_of_deficiency disallowing business-expense deductions the kuntzes claimed in and for amounts they paid to a caregiver for mrs kuntz the kuntzes filed a petition for redetermination with the court the issue for decision is whether the kuntzes are entitled to business-expense deductions for and for payments to the caregiver findings_of_fact some facts have been stipulated those stipulated facts are adopted by the court at the time they filed their petition the kuntzes resided in idaho mr kuntz is self-employed as a tile and marble contractor he operates his business out of the kuntzes’ personal_residence mrs kuntz has alzheimer’s disease and her condition requires someone to be with her at all times mr kuntz employs a caregiver to look after mrs kuntz during the day the caregiver also does clerical work for mr kuntz’s business mr kuntz paid dollar_figure to the caregiver in he paid dollar_figure to the caregiver in on their tax returns for and the kuntzes deducted the payments to the caregiver as expenses of mr kuntz’s tile and marble business the irs issued a notice_of_deficiency disallowing the deductions since then the irs has stipulated that dollar_figure of the dollar_figure paid to the caregiver in and dollar_figure of the dollar_figure paid to the caregiver in are deductible as business_expenses because the caregiver performed 1the notice_of_deficiency included some other adjustments the kuntzes have conceded that these other adjustments are correct as a result of all the adjustments in the notice_of_deficiency including the disallowance of the deductions for the caregiver payments and the other adjustments that the kuntzes now concede are correct the deficiencies in tax determined in the notice_of_deficiency were dollar_figure for and dollar_figure for some clerical services for mr kuntz’s business the irs has also stipulated that if the kuntzes are not allowed business- expense deductions for the remaining amounts paid to the caregiver they are entitled to corresponding medical-expense deductions on schedule a itemized_deductions of dollar_figure for and dollar_figure for opinion the ordinary and necessary expenses of carrying_on_a_trade_or_business are deductible sec_162 however personal and family_expenses are not generally deductible sec_262 the irs argues that the cost of paying the caregiver is not deductible under sec_162 because it was not incurred primarily to benefit mr kuntz’s business and because it bears only a remote or incidental relationship to the business the kuntzes argue that mr kuntz had to employ someone to look after mrs kuntz while he was at work the kuntzes must prove they are entitled to the deduction tax_court rule_of practice and procedure a in 40_bta_1038 affd 113_f2d_114 2d cir the board_of_tax_appeals held 2all section references are to the internal_revenue_code_of_1986 as amended as in effect for the years at issue 3although sec_7491 imposes the burden_of_proof on the irs if certain conditions are met the kuntzes concede that they bear the burden_of_proof that a married couple could not deduct the cost of paying nannies to look after their child even though the nannies’ services allowed the wife to work outside the home similarly the expense of the caregiver for mrs kuntz is not deductible even though this expense allowed mr kuntz to work outside the home therefore the kuntzes are entitled to business-expense deductions for payments to the caregiver of only dollar_figure for and dollar_figure for in accordance with the stipulation they are entitled to medical-expense deductions of dollar_figure for and dollar_figure for to reflect the foregoing decision will be entered under rule 4it is not necessary for us to determine whether mr kuntz would have hired the caregiver had he had not been working the personal nature of the nanny expenses in 40_bta_1038 affd 113_f2d_114 2d cir did not depend upon whether the nannies would have been hired had the wife not worked 5the kuntzes have not claimed a credit under sec_21 which allows a taxpayer a credit for a percentage of the expenses of caring for a spouse who is physically or mentally incapable of caring for himself or herself and who has the same principal_place_of_abode as the taxpayer if such expenses are incurred to enable the taxpayer to be gainfully_employed
